Case 19-13273-VFP             Doc 545      Filed 08/19/20 Entered 08/19/20 17:39:23                     Desc Main
                                          Document Page 1 of 2


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)

                                                                               Order Filed on August 19, 2020
    RABINOWITZ, LUBETKIN & TULLY, LLC                                          by Clerk
    293 Eisenhower Parkway, Suite 100                                          U.S. Bankruptcy Court
    Livingston, NJ 07039                                                       District of New Jersey

    (973) 597-9100
    Jonathan I. Rabinowitz
    Counsel for Jeffrey A. Lester, Chapter 7 Trustee

    In re:                                                       Case No. 19-13273 (VFP)

    IMMUNE PHARMACEUTICALS INC., et al.1,                        Chapter 7

                                    Debtors.                     Jointly Administered


                           ORDER DENYING WITHOUT PREJUDICE MOTION
                                 OF DISCOVER GROWTH FUND LLC FOR
                       RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11
                                                 U.S.C. § 362(d)
    The relief set forth on the following pages numbered two (2) and three (3) are hereby ORDERED.




     DATED: August 19, 2020




1
  The debtors in these Chapter 7 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Immune Pharmaceuticals, Inc. (1331); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (78905); Immune
Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp. (9630)
[the “Debtors”].
Case 19-13273-VFP        Doc 545     Filed 08/19/20 Entered 08/19/20 17:39:23            Desc Main
                                    Document Page 2 of 2
Page 2

Debtor:               Immune Pharmaceuticals Inc., et al.

Case No.              19-13273 (VFP)

Caption of Order:     Order Denying Without Prejudice Motion Of Discover Growth Fund LLC For
                      Relief From The Automatic Stay Pursuant To 11 U.S.C. § 362(d)


          THIS MATTER having been brought before the Court upon the motion of Discover

Growth Fund, LLC (“Discover”) for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)

filed on February 26, 2019, 2019 [Dkt. No. 14] (the “Motion”); from time to time, the Court held

preliminary hearings on the Motion and adjourned the Motion; responses to the Motion having been

filed by the Debtors and the Committee; Discover having filed replies; the Debtors’ Chapter 11

cases having been converted to Chapter 7 on April 2, 2020; Jeffrey Lester having been appointed

Chapter 7 Trustee of the Debtors’ estates (the “Trustee”); the Trustee having succeeded to the rights

of the Debtors by operation of law and as a result having taken over the Debtors’ defense of the

Motion; on May 26, 2020, the Trustee having filed a response to the Motion [Dkt. No. 470]; on

May 29, 2020, Discover having filed a reply [Dkt. No. 483]; a hearing (the “Hearing”) on the

Motion having been held on June 23, 2020; appearances having been made telephonically at the

hearing by Discover through Gibbons P.C., Dale Barney, Esq. of counsel and the Trustee by

Rabinowitz, Lubetkin & Tully, LLC, Jonathan I. Rabinowitz, Esq. of counsel; this Court having

considered the papers, having heard argument of counsel; and for the reasons set forth on the record

at the Hearing and other good cause appearing therefor:

          ORDERED THAT the Motion be and hereby is denied without prejudice pending

resolution of the Adversary Proceeding (No. 19-02033) between the Trustee and Discover. The

without prejudice nature of this Order includes (but is not limited to) Discover’s rights to file a

renewed motion seeking stay relief based on changed circumstances.
